DETAILED ACTION

This Office Action is in response to the Amendment filed 1/6/2021.  Due to the claim amendments, the previous rejection under 35 U.S.C. 112(a) has been withdrawn.  Claims 1-21 are currently pending in the application.  Claims 17-21 are withdrawn from consideration. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 1/6/2021 have been fully considered but they are not persuasive.
Applicant argues that independent claims 1, 5, 9, and 13 are patentable over Anshuman et al. and Zaks.  Specifically, Applicant argues that Anshuman et al. does not provide any disclosure or suggestion for the elements of “instantiating both a private network service (PrNS) gateway virtual network function (VNF) and a public network service (PuNS) gateway VNF for a host device that is associated with a PrNS”.  The Examiner respectfully disagrees.  Anshuman et al. discloses a central server 126 instantiating and hosting VNFs 164 and 166 (See page 3 paragraphs 47 and 49 and private network service (PrNS) gateway virtual network function (VNF) and a public network service (PuNS) gateway VNF (i.e. central server 126 instantiating GW1 and GW2) for a host device that is associated with a PrNS (i.e. host 152 accesses a private managed service via GW1 and GW2).  Therefore, the rejections based on these teachings of Anshuman et al. are maintained.  Please see the rejections below for further detail.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Anshuman et al. (U.S. Publication US 2020/0322182 A1) in view of Zaks (U.S. Publication US 2020/0028700 A1).
With respect to claims 1, 5, 9, and 13, Anshuman et al. discloses a network access server comprising a processor executing software instructions stored on a non-transitory computer readable storage medium, which is a means for providing public or private network services (See the abstract, page 2 paragraph 42, page 4 paragraphs 58-60, and Figures 3A and 6 of Anshuman et al. for reference to a central server 126, which is a network access server implemented via a processor executing software stored in a memory and performing a method of providing network services via a private customer network and a public cloud network).  Anshuman et al. also discloses instantiating both a private network service gateway (PrNS-G) virtual network function (VNF) and a public network service gateway (PuNS-G) VNF for a host device that is associated with a private network service (PrNS) (See page 3 paragraph 44, page 3 paragraph 47, page 3 paragraph 49, and Figure 3A of Anshuman et al. for reference to the central server 126 instantiating both a first gateway GW1 VNF with a connection for services in a private customer network 150 and a second gateway GW2 VNF with a connection for services in a public cloud network 156 for a host device 152 associated with the customer network 150).  Although Anshuman et al. does disclose instantiating both gateways for a host device associated with a private network service, as claimed, Anshuman et al. does not specifically disclose its host being a user equipment (UE) device communicatively attached to a public WiFi network.  However, Zaks, in the field of communications, discloses a UE 250 attached to a public community WiFi network and accessing a VNF service gateway via the WiFi network (See page 3 paragraphs 25-26, and Figure 2 of Zaks).  Using a public WiFi network has the advantage of allowing a UE to access VNF 
With respect to claims 2, 6, 10, and 14, Anshuman et al. discloses creating a session on the PuNS-G VNF for the device associated with the PrNS (See page 3 paragraph 44, page 3 paragraph 47, page 3 paragraph 49, and Figure 3A of Anshuman et al. for reference to the central server 126 creating sessions for the host 152 to access services on the public cloud via the GW2 VNF, which is a PuNS gateway VNF).  As shown above in the rejection of claims 1, 5, 9, and 13, Zaks renders obvious a host being a UE communicatively attached via a public WiFi network.  Thus, these claims are rendered obvious for the same reasons as applied above to the parent claims.
With respect to claims 3, 7, 11, and 15, Anshuman et al. discloses creating a session on the PrNS-G VNF for the device associated with the PrNS (See page 3 paragraph 44, page 3 paragraph 47, page 3 paragraph 49, and Figure 3A of Anshuman et al. for reference to the central server 126 creating sessions for the host 152 to access services from the private customer network via the GW1 VNF, which is a PrNS gateway VNF).  As shown above in the rejection of claims 1, 5, 9, and 13, Zaks renders obvious a host being a UE communicatively attached via a public WiFi .

Allowable Subject Matter

Claims 4, 8, 12, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154.  The examiner can normally be reached on M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.